Case 9:18-ap-01058-DS     Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55           Desc
                           Main Document    Page 1 of 14


 1   BARNES & THORNBURG LLP
     PAUL J. LAURIN (SBN 136287)
 2   paul.laurin@btlaw.com
     JONATHAN J. BOUSTANI (SBN 274748)
 3   jonathan.boustani@btlaw.com
 4   2029 Century Park East, Suite 300
     Los Angeles, California 90067
 5   Telephone: 310-284-3880
     Facsimile: 310-284-3894
 6
     Attorneys for CTG Advanced Materials, LLC
 7   and CTS Corporation
 8                          UNITED STATES BANKRUPTCY COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                   NORTHERN DIVISION
11
12   In re:                                       )   Case No. 9:16-bk-11912-DS
                                                  )
13   CHANNEL TECHNOLOGIES GROUP, LLC, )                Chapter 11
                                                  )
14                 Debtor.                        )    Adv. No. 9:18-ap-01058-DS
                                                  )
15
                                                  )
16                                                )   NOTICE OF MOTION AND MOTION
                                                  )   TO DISMISS CLAIMS AGAINST
17   CORPORATE RECOVERY ASSOCIATES,               )   DEFENDANTS CTG ADVANCED
     LLC, as Trustee for the Liquidating Trust of )   MATERIALS, LLC AND CTS
18   Channel Technologies Group, LLC,             )   CORPORATION IN THE FIRST
                                                  )   AMENDED COMPLAINT;
19
                   Plaintiff,                     )   MEMORANDUM OF POINTS AND
20                                                )   AUTHORITIES
            v.                                    )
21                                                )
     BLUE WOLF CAPITAL PARTNERS, LLC, et )
22   al.,                                         )   Hearing:
                                                  )     Date: February 6, 2019
23
                   Defendants.                    )     Time: 10:30 a.m.
24                                                )     Place: Courtroom 201
                                                  )            United States Bankruptcy Court
25                                                )            1415 State Street
                                                  )            Santa Barbara, California 93101
26                                                )
27
28
Case 9:18-ap-01058-DS        Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                  Desc
                              Main Document    Page 2 of 14


 1          TO THE HONORABLE DEBORAH J. SALTZMAN, UNITED STATES

 2   BANKRUPTCY JUDGE, AND TO THE PLAINTIFF AND ITS COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE that on February 6, 2019, at 10:30 a.m. in Courtroom 201 of

 4   the United States Bankruptcy Court, located at 1415 State Street, Santa Barbara, California

 5   93101, Defendants CTG Advanced Materials, LLC (“CTGAM”) and CTS Corporation (“CTS,”

 6   and together with CTGAM, the “Defendants”) will, and hereby do, move this Court (the

 7   “Motion”) to dismiss the claims against them in the First Amended Complaint for (1) Avoidance

 8   of Actual Fraudulent Transfers Under 11 U.S.C. §548(a)(1 )(A) and 550(a); (2) Avoidance of

 9   Constructive Fraudulent Transfers Under 11 U.S.C. § 548 (a)(l)(B); (3) Actual Fraud; (4)

10   Constructive Fraud; (5) Unjust Enrichment; and (6) Conversion [Dkt. No. 9] (the “Complaint”)

11   filed by Plaintiff Corporate Recovery Associates, LLC (“Plaintiff’), as Trustee for the Liquidating

12   Trust of Channel Technologies Group, LLC, the entity formed for the purpose of liquidating the

13   estate of debtor Channel Technologies Group, LLC (“Debtor”). The Motion is brought pursuant

14   to Rule 12(b)(6) of the Federal Rules of Civil Procedure (“Rule 12(b)(6)”), made applicable

15   herein by Rule 7012 of the Federal Rules of Bankruptcy Procedure and made on the ground that

16   Plaintiff has failed to allege facts necessary to plausibly state a claim for relief for avoidance and

17   recovery of actual and constructively fraudulent transfers against Defendants.

18          The Complaint is flawed in that it provides no factual basis or guidance to support its

19   claims against Defendants. Federal Rule of Civil Procedure Rule 9(b) (“Rule 9(b)”) requires

20   that, in alleging fraud, a party must state with particularity the circumstances constituting such

21   fraud or mistake. To satisfy this standard, a “complaint must identify the who, what, when,

22   where, and how of the misconduct charged, as well as what is false or misleading about the

23   purportedly fraudulent statement, and why it is false.” Salameh v. Tarsadia Hotel, 726 F.3d

24   1124, 1133 (9th Cir. 2013).

25          Rule 9(b) further applies to “particular averments of fraud” in state law claims, even

26   where fraud is not an element of the claim. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103

27   (9th Cir. 2003). Therefore, where a plaintiff alleges “a unified course of fraudulent conduct and

28
                                                        2
Case 9:18-ap-01058-DS        Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                   Desc
                              Main Document    Page 3 of 14


 1   rel[ies] entirely on that course of conduct as the basis of a claim,” that claim is said to be

 2   “grounded in fraud” and must be plead with particularity. Id. at 1103–04.

 3          In support of this Motion, the Defendants will rely on these moving papers, the attached

 4   Memorandum of Points and Authorities, the pleadings and orders on file in this case, and such

 5   other evidence and arguments of counsel as may be presented at or before the hearing on the

 6   Motion.

 7          PLEASE TAKE FURTHER NOTICE that pursuant to Stern v. Marshall, 131 S. Ct.

 8   2594 (2011), and Executive Benefits Ins. Agency v. Arkison (In re Bellingham Ins. Agency,

 9   Inc.), 702 F.3d 553 (9th Cir. 2012), the Defendants do not consent to entry of final orders or

10   judgment by the bankruptcy judge in this adversary proceeding, and hereby reserve Defendants’

11   right to withdraw the reference of this proceeding.

12          PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-

13   1(f), any party that wishes to oppose the relief requested in the Motion must file not later than

14   fourteen (l4) days prior to the scheduled hearing date, with the Clerk of the Bankruptcy Court,

15   located at 1415 State Street, Santa Barbara, California 93101, and serve upon Defendants’

16   counsel, located at the address indicated on the upper left corner of the first page of this notice,

17   “[a] complete written statement of all reasons in opposition thereto . . ., declarations and copies

18   of all photographs and documentary evidence on which the responding party intends to rely and

19   any responding memorandum of points and authorities.”

20          PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1

21   (h), failure to file and serve a timely response may be deemed consent to the relief requested in

22   the Motion.

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                                        3
Case 9:18-ap-01058-DS        Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                  Desc
                              Main Document    Page 4 of 14


 1          WHEREFORE, the Defendants respectfully request that the Court enter an order:

 2   (i) granting the Motion; (ii) dismissing the Defendants from this action without an opportunity

 3   for the Plaintiff to amend the Complaint; and (iii) granting such other and further relief as is just

 4   and proper under the circumstances.

 5
     Dated: January 7, 2019                                 BARNES & THORNBURG LLP
 6
 7                                                          By: /s/ Jonathan J. Boustani
 8                                                             Paul J. Laurin
                                                               Jonathan J. Boustani
 9
                                                               Attorneys for CTG Advanced Materials,
10                                                             LLC and CTS Corporation

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        4
Case 9:18-ap-01058-DS       Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                Desc
                             Main Document    Page 5 of 14


 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.    FACTUAL BACKGROUND

 3          Plaintiff commenced this adversary proceeding to recover alleged actual and constructive

 4   fraudulent transfers, naming multiple defendants as either recipients or beneficiaries of unknown

 5   assets. There are only three allegations in the Complaint relevant to CTS: (i) CTS is named at

 6   paragraph 15 of the Complaint and is identified merely as “a Delaware corporation, with its

 7   principal place of business in Lisle, Illinois“; (ii) paragraph 39 states that CTS acquired CTGAM

 8   around March 20161; and (iii) paragraph 126 of the Complaint states, “In the alternative, in the

 9   event an alter ego determination is not made, Defendant[] . . . CTS Corporation . . . received

10   transfers from CTG or benefits from CTG paying its liabilities.” There is no further reference to

11   CTS as a transferee or beneficiary of payments made by or from the Debtor. Exhibit B, which

12   forms the basis for no less than four of the six claims against the Defendants, does not reference

13   CTS at all.

14          Regarding CTGAM, paragraph 32 of the Complaint states that CTGAM was formed to

15   hold the “H.C. Material assets.” The Complaint then repeatedly refers to the sale of CTGAM to

16   CTS. Notably, this sale of CTGAM to CTS is not referred to as a sale of property, but of

17   CTGAM itself—this sale to CTS was a sale of the equity in CTGAM to CTS. (See, e.g., Compl.

18   ¶¶ 39, 50, 54, 60, 70, 74, 79.) As with any equity sale, the proceeds of such sale were not paid to

19   the entity being acquired (i.e., from CTS to CTGAM). Rather, the proceeds were paid to the

20   equity holders of such entity. There is no allegation in the Complaint stating that CTGAM

21   received any of these sale proceeds or that CTS paid any party other than equity holders for

22   CTGAM.

23          After the conclusion of the sale of CTGAM’s equity to CTS around March 2016,

24   CTGAM had no further affiliation with the Debtor. Moreover, the purported bad actors

25
26   1
       CTS did not acquire the equity of CTGAM. For purposes of this Motion, we will assume that
     the allegations in the Complaint are correct and that CTS directly acquired the equity of CTGAM.
27
     In reality, CTS Electronic Components, Inc., an affiliate of CTS, acquired the equity of CTGAM
28   in March 2016.
                                                      5
Case 9:18-ap-01058-DS        Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                   Desc
                              Main Document    Page 6 of 14


 1   identified in the Complaint that defrauded the Debtor were no longer in control of CTGAM.

 2   Any alleged transfers from the Debtor for the benefit of CTGAM occurring after March 2016

 3   would only have been for reasonably equivalent value and in the ordinary course of business.

 4   The Complaint does allege differing facts.

 5           As to specific claims, it is unclear what claims, if any, are applicable to CTS. Plaintiff

 6   asserts claims for avoidance of fraudulent transfers under 11 U.S.C. §§ 548(a)(1)(A), 550(a), and

 7   548(a)(1)(B), and the California Fraudulent Transfer Act for both actual and constructive fraud,

 8   but each of these claims references transfers on Exhibit B to the Complaint. None of the

 9   transfers in Exhibit B reference CTS. There is no basis for CTS to be liable under any of these

10   claims. Plaintiff further asserts a claim, in the alternative, against CTS for unjust enrichment,

11   alleging that CTS received benefits from the Debtor or benefits from the Debtor for paying its

12   liabilities. However, the Complaint does not identify any transfer or benefit received by CTS

13   from the Debtor. Finally, the Complaint includes a claim for conversion. Again, the Complaint

14   provides no explanation or detail as to what property of the Debtor CTS converted. There is no

15   basis for any liability of CTS under the Complaint.

16          Regarding the potential claims against CTGAM, the Complaint provides no factual bases

17   or guidance to assist CTGAM (or CTS for that matter) in determining the bases of the six claims

18   for relief alleged against it as one of multiple defendants into which CTGAM is lumped. The

19   Complaint does not provide any specifics about when alleged transfers were made, which is

20   critical given the sale of CTGAM’s equity in March 2016. Aside from failing to state with

21   particularity any facts relating to Defendants, Plaintiff has failed to identify the transferor of the

22   alleged transfers, when the alleged transfers were made, how they were made, the benefits

23   CTGAM allegedly received, whether the transfers were cash or other property, or any other

24   information to support Plaintiff’s claims sufficient to hold CTGAM liable. The failure to provide

25   such information renders the Complaint inadequate. Salameh v. Tarsadia Hotel, 726 F.3d 1124,

26   1133 (9th Cir. 2013).

27
28
                                                        6
Case 9:18-ap-01058-DS         Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                   Desc
                               Main Document    Page 7 of 14


 1           In sum, the Defendants at this time take no position with respect to the many allegations

 2   and accusations made against various other defendants named in the Complaint. Whatever the

 3   purported misconduct may or may not have been by other parties, it simply did not involve the

 4   Defendants. For these reasons and the reasons that follow, this Motion to Dismiss should be

 5   granted.

 6   II.     ARGUMENT

 7           A. Legal Standard

 8           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 9   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

10   U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2006)). The

11   Complaint must do more than offer “labels and conclusions” or “a formulaic recitation of the

12   elements of a cause of action[.]” Twombly, 550 U.S. at 678. As the Supreme Court of the United

13   States has instructed, “[t]hreadbare recitals of the elements of a cause of action, supported by

14   mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. The Complaint must “give

15   the defendant fair notice of what . . . the claim is and the grounds upon which it rests.” Erickson

16   v. Pardus, 551 U.S. 89, 93 (2007).

17           In addition, because the gravamen of the Complaint is purportedly fraudulent conduct, the

18   Complaint is subject to the heightened pleading standard of Rule 9(b), made applicable to these

19   proceedings by Federal Rule of Bankruptcy Procedure 7009. FED. R. CIV. P. 9(b) (“In all

20   averments of fraud or mistake, the circumstances constituting fraud or mistake shall be stated

21   with particularity.”). “A complaint alleging fraud meets the Rule 9(b) standard if it alleges the

22   time, place, and content of the fraudulent statements, including reasons why the statements are

23   false.” United States v. Hempfling, 431 F. Supp. 2d 1069, 1075 (E.D. Cal. 2006) (citing In re

24   GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1547–48 (9th Cir. 1994) (en banc), rev’d on other

25   grounds, 60 F.3d 591 (9th Cir. 1995)); Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir.

26   2013). The Ninth Circuit Court of Appeals has instructed that, in addition to satisfying the

27   heightened pleading requirements for pleading sufficient facts when alleging fraudulent conduct,

28
                                                         7
Case 9:18-ap-01058-DS        Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                 Desc
                              Main Document    Page 8 of 14


 1   a plaintiff must also satisfy the general pleading requirements of Iqbal and Twombly. Under these

 2   Supreme Court cases, the pleaded facts must show that the likelihood of liability crosses the line

 3   “from conceivable to plausible.” Twombly, 550 U.S. at 570.

 4          B.      The Motion Should Be Granted As To Each of the Six Claims for Relief

 5                  Against Defendants.

 6                  1. The Actual Fraud Claims (Labeled “E” and “G” of Complaint).

 7          Fraud claims must state with specificity the particular circumstances constituting the

 8   intentional fraud, including “the who, what, when, where and how” of the alleged misconduct.

 9   Vess v. Ciba-Geigy Corp. USA, 317 F.3d at 1102–03. Accordingly, as noted above, the Complaint

10   must set forth the specific facts upon which the Plaintiff’s allegations or beliefs are based.

11   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1042 (9th Cir. 2010).

12          ln the present case, the claims labeled E (Avoidance of Actual Fraudulent Transfers, ¶¶

13   87–96) and G (Violation of California Uniform Fraudulent Transfer Act [Actual Fraud], ¶¶ 107–

14   115), allege that the “[the Debtor], through its officers, employees, and agents made the transfers

15   and incurred the obligations specified in Exhibit B with the actual intent to hinder, delay and

16   defraud [the Debtor]’s creditors.” (¶¶ 91, 111.) As to CTS, CTS is not referenced in Exhibit B.

17   Without such reference, CTS cannot understand any potential liability or claim asserted by the

18   Plaintiff against it. Moreover, there is not a single operative allegation in the Complaint that sets

19   forth the factual bases for the claim. The Complaint alleges that the alleged “transfers or

20   obligations were made or entered into after October 14, 2014. (¶¶ 90, 100, 110, 119]. However,

21   Exhibit B states that CTGAM benefitted from transfers between December 3, 2012 and March

22   15, 2017. Neither the Complaint nor Exhibit B identify specific dates or facts concerning the

23   transfers identified in Exhibit B. It is not clear how CTGAM could be considered a beneficiary

24   other than to assume that because of the Complaint’s labeling of CTGAM as a beneficiary,

25   CTGAM is a beneficiary.

26          Clearly, the allegations in both claims provide nothing more than “a formulaic recitation

27   of the elements of [the] cause of action.” Twombly, 550 U.S. at 555. The Plaintiff simply relies

28
                                                       8
Case 9:18-ap-01058-DS          Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                 Desc
                                Main Document    Page 9 of 14


 1   upon “an unadorned, the-defendant-harmed-me accusation.” Id. Under Twombly and Iqbal, such

 2   allegations fail to state a claim for relief and cannot survive a motion to dismiss.

 3             Because the Complaint falls short of providing Defendants adequate notice as to the

 4   specific facts of any alleged actual fraud, the Complaint therefore does not satisfy the

 5   particularity requirements of Rule 9(b).

 6                     2. The Constructive Fraud Claims (Labeled “F” and “H” of the Complaint).

 7             In addition to asserting actual fraud, the Complaint also alleges that the amorphous

 8   “transfers” to CTGAM2 were constructively fraudulent under § 548(a)(l)(B) and the California

 9   Uniform Fraudulent Transfer Act. (Compl. ¶¶ 97–106, 116–124.) Plaintiff’s constructive fraud

10   claims are also subject to the particularity requirement under Rule 9(b), Sacramento E.D.M.,

11   Inc. v. Hynes Aviation Industries, lnc., 965 F. Supp. 2d 1141, 1152 (E.D. Cal. 2013), and must be

12   alleged with facts sufficient to apprise Defendants of the nature and circumstances of the

13   misconduct charged. See, e.g., Official Committee of Unsecured Creditors v. Blomen (In re

14   Hydrogen, LLC), 431 B.R. 337, 352 (S.D.N.Y. 2010) (dismissing claims under §548(a)(l)(B)

15   because the complaint “sets forth little more than a formulaic recitation of the elements”).

16   Plaintiff’s claims for constructive fraud suffer the same infirmity as the actual fraud claims,

17   including lack of any specificity that would elevate these claims to a right to relief above the

18   speculative level. CTS is not referenced as a transferee or beneficiary under these claims.

19   Based on the allegations in the Complaint, CTGAM has no understanding of how it is a

20   beneficiary, for what amount, and for when.

21                     3. The Unjust Enrichment Claim (Labeled “I” in the Complaint)

22             Like the claims for actual and constructive fraud, the unjust enrichment claim expressly

23   incorporates and is based on the same conclusory allegations of alleged fraud and is likewise

24   deficient. “[T]he Rule 9(b) requirement that the circumstances of the fraud must be stated with

25   particularity is a federally imposed rule.” Vess, 317 F.3d at 1103 (citations omitted) (quotation

26   marks omitted). State law claims which do not require a showing of fraud are still held to the

27
     2
28       Again, CTS is not referenced at all in Exhibit B as either a transferee or a beneficiary..
                                                          9
Case 9:18-ap-01058-DS        Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55               Desc
                             Main Document    Page 10 of 14


 1   higher pleading standard of Rule 9(b) if they are based in or “sound in fraud.” Id. at 1103–04.

 2   (citations omitted) (quotation marks omitted); Maksoud v. Guelton, No. 3:l7-cv-362-H-WVG,

 3   2017 WL 2505887, at *6 (S.D. Cal. June 2017) (applying Rule 9(b) to unjust enrichment claim

 4   grounded in fraud).

 5          Plaintiff’s unjust enrichment claim is grounded in fraud and is thus subject to the

 6   heightened pleading standard of Rule 9(b). Like the underlying fraud claims, it fails to satisfy

 7   the required particularity standard of Rule 9(b) for the reasons discussed above. There is no

 8   allegation about how CTS received a benefit or was enriched. There are not enough details to

 9   help CTGAM understand how it is liable as a beneficiary. Accordingly, the unjust enrichment

10   claim should be dismissed.

11                  4. The Conversion Claim (Erroneously Labeled “E” in the Complaint)

12          As with the claim for unjust enrichment, the claim for conversion is based on allegations

13   of fraud. The claim for conversion, which does not require a showing of fraud, is still held to the

14   higher pleading standard of Rule 9(b) because it is based in or “sound[s] in fraud.” Vess, 317

15   F.3d at 1103–04. (citations omitted) (quotation marks omitted); Allwaste, Inc. v. Hecht, 65 F.3d

16   1523, 1530 (9th Cir. 1995) (holding conversion claims involving “unspecified acts of mail and

17   wire fraud fail[ ed] to meet the particularity requirement of Rule 9(b)”).

18          Plaintiff’s conversion claim incorporates by reference the prior allegations of the

19   Complaint and is thus based on the same defective allegations of fraud. Moreover, the claim for

20   conversion is based on the proceeds from the sale of CTGAM’s equity to CTS. CTGAM never

21   received these proceeds, and the Complaint never alleges so. CTS paid the proceeds, pursuant to

22   contract, and the Complaint contains no allegation that CTS did so inappropriately. Again, it is

23   not clear how such a claim can stand.

24   ///

25   ///

26   ///

27   ///

28
                                                      10
Case 9:18-ap-01058-DS       Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                Desc
                            Main Document    Page 11 of 14


 1                                         III.   CONCLUSION
 2          As set forth above, the Defendants respectfully request that the Court grant their Motion

 3   to Dismiss with respect to all of the causes of action against them (including without limitation,

 4   E, F, G, H, I and E) without leave to amend.

 5
     Dated: January 7, 2019                            BARNES & THORNBURG LLP
 6
 7                                                     By: /s/ Jonathan J. Boustani
                                                          Paul J. Laruin
 8                                                        Jonathan J. Boustani
 9                                                         Attorneys for CTG Advanced Materials,
                                                           LLC and CTS Corporation
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      11
Case 9:18-ap-01058-DS          Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55                      Desc
                               Main Document    Page 12 of 14


 1                             PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: Barnes & Thornburg, 2029 Century Park East, Suite 300, Los Angeles, CA 90067.
 3
     A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION
 4   TO DISMISS CLAIMS AGAINST DEFENDANTS CTG ADVANCED MATERIALS, LLC AND CTS
     CORPORATION IN THE FIRST AMENDED COMPLAINT; MEMORANDUM OF POINTS AND
 5   AUTHORITIES will be served or was served (a) on the judge in chambers in the form and manner
     required by LBR 5005-2(d); and (b) in the manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On January 7, 2019, I checked the CM/ECF docket for this bankruptcy case or
 8   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 9

10                                                             Service information continued on attached page
11   2. SERVED BY UNITED STATES MAIL:
     On , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
12   adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
     mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
13   declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

14
                                                               Service information continued on attached page
15
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
16   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
     January 7, 2019, I served the following persons and/or entities by personal delivery, overnight mail
17   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
18   mail to, the judge will be completed no later than 24 hours after the document is filed.

19                                    The Honorable Deborah J. Saltzman
                                      United States Bankruptcy Court
20                                    Edward R. Roybal Federal Building and Courthouse
                                      255 E. Temple Street, Suite 1634
                                      Los Angeles, CA 90012
21
22                                                             Service information continued on attached page
23   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

24    January 7, 2019          Stephanie L. Moore                          /s/ Stephanie L. Moore
      Date                     Printed Name                                Signature
25
26
27
28
Case 9:18-ap-01058-DS         Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55        Desc
                              Main Document    Page 13 of 14


 1   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

 2
 3
           Peter J Benvenutti     pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
 4
           Cheryl S Chang       Chang@Blankrome.com, Hno@BlankRome.com
 5
           Brian L Davidoff bdavidoff@greenbergglusker.com,
 6          calendar@greenbergglusker.com;jking@greenbergglusker.com

 7         Tobias S Keller      tkeller@kellerbenvenutti.com

 8         Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-
            law.com;diana@landsberg-law.com;yesi@landsberg-
 9          law.com;ilandsberg@ecf.inforuptcy.com
10         Andrew B Levin alevin@wcghlaw.com,
            Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
11
           Christian A Orozco      , thooker@lynnllp.com
12
           Christopher O Rivas      crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
13
           Howard Steinberg       steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
14
           United States Trustee (ND)      ustpregion16.nd.ecf@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 9:18-ap-01058-DS   Doc 63 Filed 01/07/19 Entered 01/07/19 15:56:55   Desc
                        Main Document    Page 14 of 14

     13819152v1
 1

 2
 3
 4
 5
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
